Hill, J.
This application for the writ of habeas corpus involves the question of the jurisdiction of the city court of Macon to entertain and determine the questions involved in the application for the writ. Under the facts alleged, the case is controlled by the principle decided in the cases of Broomhead v. Chisholm, 47 Ga. 390, 392, and Simmons v. Ga. Iron & Coal Co., 117 Ga. 305 (43 S. E. 780, 61 L. R. A. 739). The judge of the city court of Macon erred in dismissing the application and the writ of habeas corpus, on the ground that he was without jurisdiction to try the case. As to the authority of city-court judges to issue writs of habeas corpus and to hear and dispose of same, see Michie’s Code, § 4831(17); Park’s Ann. Code, § 4831 (q); Penal Code, 1910, § 1293; Acts 1884-85, p. 472, sec. 10.

Judgment reversed.


All the Justices concur.